                                           Case 5:20-cv-05664-EJD Document 41 Filed 01/07/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                         BARBARA WATERS, et al.,
                                   8                                                         Case No. 5:20-cv-05664-EJD
                                                         Plaintiffs,
                                   9                                                         ORDER GRANTING MOTION TO
                                                  v.                                         STAY; TERMINATING MOTION TO
                                  10                                                         STRIKE WITHOUT PREJUDICE TO
                                         WALMART INC.,                                       RENEW
                                  11
                                                         Defendant.                          Re: Dkt. Nos. 28, 29
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs bring this action as a mechanism to challenge Walmart’s compliance with the

                                  14   Settlement Agreement reached in another case, Brown et al. v. Walmart, 09cv3339 EJD, arising

                                  15   from Walmart’s alleged failure to provide seating to its front-end cashiers. Plaintiffs have filed a

                                  16   motion for an order to show cause seeking sanctions in Brown, claiming that Walmart has violated

                                  17   the Settlement Agreement by failing to properly implement the “Seating Program” contemplated

                                  18   therein.

                                  19          The complaint in the instant action includes a claim for breach of the Brown Settlement

                                  20   Agreement based on Walmart’s alleged (1) failure to provide front-end cashiers with suitable

                                  21   seats, (2) imposition of additional burdens to obtain seats, (3) failure to furnish notice of the

                                  22   Seating Program, (4) failure to provide an adequate number of seats, (5) denial of seats to front-

                                  23   end cashiers who requested them, and (6) failure to provide requisite notice of changes to and/or

                                  24   termination of the Seating Program. The complaint also includes a fraud claim based on

                                  25   allegations that Walmart concealed its noncompliance with a Wage Order. The only example of

                                  26   an alleged misrepresentation is that on July 11, 2019, Walmart’s counsel stated in a Status Report

                                  27
                                       Case No.: 5:20-cv-05664-EJD
                                  28   ORDER GRANTING MOTION TO STAY; TERMINATING MOTION TO STRIKE WITHOUT
                                       PREJUDICE
                                                                         1
                                           Case 5:20-cv-05664-EJD Document 41 Filed 01/07/21 Page 2 of 3




                                   1   that: “Defendant further states that it is implementing the Seating Program in accordance with

                                   2   Section 5.1 of the Settlement Agreement. Notice of the Seating Program was provided as required

                                   3   within 20 days of the Settlement Effective Date, and seats have been made available at all

                                   4   California Walmart retail locations.” Compl. ¶ 56.

                                   5          Pending before the Court are Walmart’s (1) motion to dismiss the complaint pursuant to

                                   6   Federal Rules of Civil Procedure 9(b) and 12(b)(6), or in the alternative to stay the action pending

                                   7   a determination of Plaintiffs’ motion in Brown, and (2) motion to strike class allegations, prayer

                                   8   for punitive damages, and prayer for attorneys’ fees. Dkt. Nos. 28, 29. Plaintiffs filed oppositions

                                   9   to both motions (Dkt. Nos. 34, 35) and Walmart filed replies (Dkt. Nos. 38, 39). The motions are

                                  10   scheduled to be heard on January 21, 2021. The Court finds it appropriate to take the motions

                                  11   under submission for decision without oral argument pursuant to Civil Local Rule 7-1(b) and

                                  12   General Order 72.
Northern District of California
 United States District Court




                                  13          District courts have “broad discretion to stay proceedings as an incident to [their] power to

                                  14   control [their] own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997) (citing Landis v. North

                                  15   American Co., 299 U.S. 248, 254 (1936)). In determining whether to grant a motion to stay, a court

                                  16   should apply the following framework:

                                  17                  Where it is proposed that a pending proceeding be stayed, the
                                                      competing interests which will be affected by the granting or refusal
                                  18                  to grant a stay must be weighed. Among those competing interests
                                                      are the possible damage which may result from the granting of a stay,
                                  19                  the hardship or inequity which a party may suffer in being required to
                                                      go forward, and the orderly course of justice measured in terms of the
                                  20                  simplifying or complicating of issues, proof, and questions of law
                                                      which could be expected to result from a stay.
                                  21

                                  22   Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005).

                                  23          Here, Plaintiffs would suffer minimal, if any, hardship or inequity if the Court grants a stay

                                  24   pending resolution of the issues raised by Plaintiffs in Brown. On January 6, 2021, the Court issued

                                  25   an Order Denying Motion For an Order to Show Cause in Brown. That Order directs Walmart to

                                  26   take certain steps, authorizes a deposition, and sets out a meet and confer process for Plaintiffs to

                                  27
                                       Case No.: 5:20-cv-05664-EJD
                                  28   ORDER GRANTING MOTION TO STAY; TERMINATING MOTION TO STRIKE WITHOUT
                                       PREJUDICE
                                                                         2
                                           Case 5:20-cv-05664-EJD Document 41 Filed 01/07/21 Page 3 of 3




                                   1   follow to resolve alleged violations existing now or that may arise in the future.

                                   2           In contrast, if the Court does not grant a stay, Walmart will be forced to litigate challenges to

                                   3   its compliance with the Brown Settlement Agreement in two largely duplicative but separate actions.

                                   4   Proceeding with this litigation also threatens to interfere with the orderly course of justice. As stated

                                   5   previously, the Court’s Order sets out a meet and confer process for resolving perceived violations

                                   6   of the Settlement Agreement. The Court expects Plaintiffs to endeavor in good faith to resolve

                                   7   any perceived violations of the Settlement Agreement through collaboration with Brown’s Class

                                   8   Counsel and Walmart before engaging in further litigation, whether in Brown or in this case.

                                   9           Finally, the Court notes that Plaintiffs do not argue that they would suffer hardship or

                                  10   inequity from a stay. Nor do they dispute that a stay would promote efficient resolution of

                                  11   overlapping issues in Brown and this case.

                                  12           Accordingly, Walmart’s motion to stay is GRANTED. Walmart’s motion to strike is
Northern District of California
 United States District Court




                                  13   terminated without prejudice to renew the motion if and when the stay is lifted.

                                  14           IT IS SO ORDERED.

                                  15   Dated: January 7, 2021

                                  16                                                      ______________________________________
                                                                                          EDWARD J. DAVILA
                                  17                                                      United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       Case No.: 5:20-cv-05664-EJD
                                  28   ORDER GRANTING MOTION TO STAY; TERMINATING MOTION TO STRIKE WITHOUT
                                       PREJUDICE
                                                                         3
